IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00111-CR
 
The State of Texas,
                                                                      Appellant
 v.
 
Brenda Sue Telles,
                                                                      Appellee
 
 
 

From the County Court at Law
McLennan County, Texas
Trial Court No. 2004-3931-CR1
 

MEMORANDUM  Opinion

 
          For the reasons stated in State v.
Stanley, No. 10-05-00101-CR (Tex. App.—Waco July
27, 2005, no pet. h.) (per curiam), this appeal is dismissed. 
PER CURIAM
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
(Chief
Justice Gray dissenting)
Appeal dismissed
Opinion delivered and
filed July 27, 2005
Do not publish
[CR25]